Citation Nr: 0812456	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-39 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer (melanoma) 
of the face, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran was scheduled to testify at videoconference 
hearings in October and November 2006.  However, he failed to 
appear for the October 2006 hearing and cancelled his request 
for the November 2006 hearing.  His November 2006 
cancellation request included a statement asking for a Travel 
Board, instead of a videoconference hearing.  So, in February 
2008, the Board sent him a clarification letter asking 
whether he in fact wanted a Travel Board hearing.  And in 
March 2008, he responded that he did not want to appear at 
any hearing before the Board.  Therefore, there is no basis 
to reschedule him for a hearing.  See 38 C.F.R. § 20.704(e) 
(2007).  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  However, although the veteran has a history of skin 
cancer (melanoma) of the face, this condition is not on the 
list of diseases presumptively associated with herbicide 
exposure.

3.  There also is no evidence of skin cancer of the face 
during service or of a malignant tumor one year after 
service, and no competent or credible evidence of a link 
between the veteran's history of skin cancer and his period 
of active military service, including his presumed Agent 
Orange exposure.  


CONCLUSION OF LAW

Skin cancer of the face was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in February 
and June 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate service connection on a direct and 
presumptive basis; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The RO did not, however, provide pre-decisional VCAA notice 
that a downstream disability rating and an effective date for 
the award of benefits will be assigned if secondary service 
connection for a low back condition is awarded, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, since service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis, so not providing additional notice concerning these 
downstream elements of the claim is moot and, therefore, at 
most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Consequently, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not required in this case.

The Board sees the RO did not provide the veteran with all 
general VCAA notice prior to the May 2005 adverse 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing the additional VCAA notice in June 2005 
after the initial rating decision, the RO again went back and 
readjudicated the claim in the more recent October 2005 
statement of the case (SOC).  So each time after providing 
the required notice, the RO reconsidered the claim - 
including addressing any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs) and relevant VA treatment 
records.  The veteran has submitted personal statements and 
arguments.  He did not avail himself of the opportunity to 
testify at videoconference hearings scheduled for him.  There 
is no indication in the claims file he identified and 
authorized VA to obtain any additional records, including 
treatment records from any private doctors.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met in this case.  The evidence neither reflects a chronic 
skin disorder in service, nor the existence of a presumptive 
herbicide disease.  Further, there is neither medical 
evidence demonstrating that any current skin cancer is linked 
to service, nor credible evidence of continuity of 
symptomatology of a skin disorder since service, including 
skin cancer.  As service and post-service medical records 
provide no basis to grant the claim, and in fact provide 
evidence against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty during active 
military service, or for aggravation during service of a pre-
existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

That is to say, some diseases are chronic, per se, such as 
malignant tumors, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The following skin disorders are 
associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and 
dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

Direct service connection requires competent evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The veteran contends that he has skin cancer (melanoma) 
involving his face from exposure to Agent Orange or other 
toxic herbicide agent during his military service, and in 
particular while stationed in Vietnam.  See his January 2005 
claim and June 2005 notice of disagreement (NOD).  His DD 
Form 214 and SMRs confirm he served in Vietnam during the 
Vietnam era, so it is presumed he was exposed to an herbicide 
agent - such as the dioxin in Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated in November 2004 and January 2005 note a diagnosis of a 
history of melanoma on the left side of the face.  The 
veteran underwent an earlier surgery for a melanoma resection 
in 1984 or 1985.  Therefore, the evidence clearly shows a 
current diagnosis of a history of cancer (melanoma) of the 
face.  Consequently, the determinative issue is whether this 
disorder is somehow attributable to the veteran's military 
service, including his presumed exposure to Agent Orange or 
other herbicide while in Vietnam.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, the veteran's diagnosis of a history of skin 
cancer (melanoma) of the face is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption, specifically  - chloracne, porphyria cutanea 
tarda, or dermatofibrosarcoma protuberans.   38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  In fact, VA has also specifically determined that skin 
cancers (melanoma, basal, and squamous cell) are not 
associated with exposure to herbicide agent for purposes of 
the presumption, providing more evidence against the claim.  
See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis added).  
This does not, however, preclude the veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, the Board finds that service connection for 
the veteran's diagnosed history of skin cancer of the face on 
a direct basis, to include as due to herbicide exposure, is 
not warranted.  Even though he is presumed exposed to a 
herbicide as a result of his service in Vietnam under 38 
C.F.R. § 3.307(a)(6), there is no medical evidence of a nexus 
between his current history of melanoma to the face and his 
military service from October 1967 to October 1970, including 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

In addition, as to direct service connection, SMRs are 
negative for any complaint, treatment, or diagnosis of skin 
cancer of the face during service, including due to Agent 
Orange exposure.  The Board acknowledges SMRs document 
treatment for tinea corporis to the neck, shoulders, and back 
in February and September 1968, but upon separation in August 
1970, there was no evidence of any chronic residual skin 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
In addition, there is no current diagnosis or treatment for 
tinea corporis in VA treatment records.    

Post-service, the first allegation or evidence in the claims 
file of complaints or treatment for skin cancer of the face 
is from 1984, so approximately 14 years after the veteran's 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  It follows that there is no basis to 
award service connection for this disorder based on 
chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, the presumption of in-service incurrence for a 
chronic disease, in this case a malignant tumor, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Board emphasizes that the veteran's own lay statements do 
not assert any symptoms of skin cancer in-service or for many 
years thereafter.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R. § 3.159(a)(2).  In any event, even presuming exposure 
to herbicides, neither he nor his representative, without 
evidence showing that either has medical training or 
expertise, is competent to render an opinion as to the 
medical etiology of his history of skin cancer.  Jandreau, 
492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.



Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's skin cancer of the face 
claim on either a direct or presumptive basis.  So there is 
no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for skin cancer (melanoma) 
of the face, including due to Agent Orange exposure is 
denied.    




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


